                    2:19-cv-04391-DSF-E Document 32-1 Filed 11/08/19 Page 1 of 4 Page ID #:664



                   WOODRUFF,SPRADLIN &SMART,APC
                   DANIEL K. SPRADLIN -State Bar No. 82950
              2    dspradlin wss-law.com
                   GREGOR E. BULLARD -State Bar No. 199117
              3    gbullard@wss-law.com
                   S55 Anton Boulevard, Suite 1200
              4    Costa Mesa, California 92626-7670
                   Telephone: 714 558-7000
              5    Facsimile: (~714~ 835-7787
              6    Attorneys for Defendants CITY OF BEVERLY HILLS, a public entity and
                   BEVERLY HILLS POLICE CHIEF SANDRA SPAGNOLI, OFFICER
              7    STEPHANIE NGUYEN-LIEU, OFFICER MICHAEL DOWNS, OFFICER
                   AARON MORI, OFFICER ALEXANDER RISE, and OFFICER CONTRERAS,
              8    as employees ofthe CITY OF BEVERLY HILLS, a public entity
                                        iJNITED STATES DISTRICT COURT
              9
                                        CENTRAL DISTRICT OF CALIFORrIIA
              10
              11
                   RACHEL NAZARIAN,                           CASE NO.: 19-cv-04391-DSF(Ex)
              12
z
                               Plaintiff,                     BEFORE THE HONORABLE
o
Q     g       13                                              DALE S. FISCHER
o+ Fy'~~~Qw
     yy
                   V.                                         COURTROOM 7D
N ~ N ~
              14
w ~,iy
q ~~°
                   CITY OF BEVERLY HILLS,BEVERLY              LDISCOVERY DOCUMENT•
8             15   HILLS POLICE DEPARTMENT CHIEF              REFERRED TO MAGISTRATE
                   SANDRA SPAGNOLI,individually and           JUDGE CHARLES F. EICK]
              16   in her official capacity,OFFICER
                   STEPHANIE NGUY~N-LIEU (#04839),                        ]PROTECTIVE
              17   individually and as a peace officer,        RDER
                   OFFICER MICHAEL DOWNS,
              18   individually and as a peace officer,       HEARING DATES PENDING:
                   OFFICER AARON MORI,individually
              19   and as a peace officer, OFFICER            TYPE:      Motion for
                   ALEXANDER RISE,individually and as                    Reconsideration
              20   a peace officer, OFFICER CONTRERAS,        DATE:      December 2, 2019
                   individually and as a peace officer, and   TIME:      1:30 p.m.
              21   Does 1-10,                                 CRTRM:     7D
              22               Defendants.                    TYPE:      Final Pretrial Conference
                                                              DATE:      August 10, 2020
              23                                              TIME:      3:00 p.m.
                                                              CRTRM:     750
              24
                                                              TYPE:      Trial
              25                                              DATE:      August 25, 2020
                                                              TIME:      8:30 a.m.
              26                                              CRTRM:     750
                   ///
              27
                   ///
              28
                   ///
                   1449037.]
               2:19-cv-04391-DSF-E Document 32-1 Filed 11/08/19 Page 2 of 4 Page ID #:665



           1               GOOD CAUSE APPEARING, and in accordance with the parties' Stipulation
          2    re [Proposed] Protective Order,
          3                IT IS HEREBY ORDERED that Defendants CITY OF BEVERLY HILLS, a
          4    public entity, and BEVERLY HILLS POLICE CHIEF SANIDRA SPAGNOLI,
          5    OFFICER          STEPHANIE     NGUYEN-LIEU, OFFICER            MICHAEL          DOWNS,
          6    OFFICER AARON MORI, OFFICER ALEXANDER RISE, and OFFICER
          7    CONTRERAS,as employees of the CITY OF BEVERLY HILLS, a public entity, and
          8    Plaintiff RACHEL NAZARIAN, by and through their respective counsel, are to abide
          9    by the Stipulation and this Protective Order regarding the protected material as
          10   indicated in the Stipulation re Protective Order filed concurrently herewith.
          11   DATED:           //
                                 ~g~j~                                     ~~
          12                                           HONORABLE CHARLES F. EICK
                                                       UNITED STATES MAGISTRATE JUDGE
zo ~      13                                           OF THE DISTRICT COURT
 ~ ~-<W
"
:~ N~wa
    NZN
          14
0~ ~ O
o         15
3




          17


          Ig


          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

                                                          2
               1449037.1
